DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “132” (specification, page 12, line 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 6, 11, 13, 15, 16, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, “the boundary portion” and “the casing” lack a proper antecedent basis.  For the purposes of applying the prior art, it is assumed that the terms refer to the post portion.
Regarding claims 5 and 6, “the planar fabric barrier” lacks a proper antecedent basis.
Regarding claims 11, 13, 15 and 16, “the barrier” lacks a proper antecedent basis.
Regarding claim 20, “the feet” lacks a proper antecedent basis
Regarding claim 22, “the planar fabric barrier” lacks a proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0179466 (Myers) in view of U.S. Patent Number 5,433,433 (Arnell).
Regarding claims 1 and 9, Figures 1 and 3 of Myers show the recited post portion 14 and barrier portions 26.  Post 14 stands upright unsupported via base 10.  Barrier portions 26 extend out from post portion 14 and extend upwardly from ground level.  Figure 3 of Myers show three equally-spaced apart notches that correspond to the recited slots that receive barrier portions 26.  Also, see Myers, paragraph [0037].  Although Myers does explicitly discuss the tension of barrier portions 26, Arnell discloses that soccer nets are structured to be taut within a frame that can be resiliently yieldable.  See Myers, bridging paragraph between columns 1-2; column 3, lines 17-19.  A taut net is considered to be capable of rebounding a ball when struck by a ball.  The substitution of one known element (a taut goal net as shown in Arnell) for another (a goal net as shown in Myers) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the net shown by Arnell would have yielded predictable results, namely, a rebounding net portion that would resist pressure.
Regarding claims 2 and 3, Arnell discloses that nets can be made from fabric.  See Arnell, column 2, lines 57-60.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Arnell as applied above in view of CA 2978013 (Miller).
Regarding claim 10, the Myers device has a base 10 but does show the recited fold-out legs.  Miller discloses the use of fold out legs 162 connected to a base 44 to allow a device to be mobile.  See Miller, Figure 12; paragraph [0080].  To provide the Myers device as modified above with a base including fold-out legs would have been obvious to one of ordinary skill in the art, in view of the teachings of Miller, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the fold-out legs attached to the base of Miller would better stabilize the base.
Regarding claim 11, it would have been an obvious matter of design choice to position the fold-out legs in the same direction as the Myers barrier as modified above, since such a modification would have involved a mere change in the location of a component.  To shift the location of parts is generally recognized as being within the level of ordinary skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, the Myers device has a base 10 but does not show the recited wheel.  Miller discloses the use of base wheels 96 connected to a base 44 to allow a device to be mobile.  See Miller, Figures 1 and 4; paragraph [0065].  To provide the Myers device as modified above with a base including a wheel would have been obvious to one of ordinary skill in the art, in view of the teachings of Miller, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the wheeled base of Miller would allow the goal of Miller to be easily moved to a desired location.
Allowable Subject Matter
Claims 4-6, 13, 15, 16, 20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711